This is an appeal from a judgment enjoining appellant from interfering with the use of a strip of land 20 feet wide along the west side of section 25, block 36, township 1, Martin county, dedicated by said county for public road purposes. Tried before the court without a jury. Findings of fact were filed, and this appeal is predicated upon the proposition that these findings are not supported by the evidence. The parties agreed that the only issue involved is the true location of the west boundary line of the land in question, and the trial court has found it to be located as contended for by the county. We conclude that the evidence is sufficient to support the findings of the court; therefore the case must be affirmed. It is so ordered. Corrigan v. Goss et al. (Tex.Civ.App.)160 S.W. 652; American Surety Co. of New York v. Hardwick (Tex.Civ.App.)186 S.W. 804; Pioneer Land  Loan Co. v. Ebersol (Tex.Civ.App.)226 S.W. 423; T. W. Marse  Co. v. Flockinger et al. (Tex.Civ.App.)189 S.W. 1017. Affirmed.